Citation Nr: 1810241	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-14 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased disability rating in excess of 20 percent for degenerative spinal canal stenosis at L4-L5 with posterior disc bulge at L5-S1 (lumbar spine disability).


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1971 to May 1972 and November 1990 to July 1991, with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.
The issue was previously remanded by the Board in October 2015 for further evidentiary development for VA treatment records and to obtain a VA examination.  This was accomplished, and the claim was readjudicated in a December 2017 supplemental statement of the case (SSOC).  For this reason, the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The Board acknowledges that the Veteran was previously represented by a private attorney.  In June 2017, the private attorney revoked his power-of-attorney and the Veteran was notified of such.  To date, the Veteran has not obtained another representative; accordingly, the Board recognizes the Veteran as now proceeding pro se in this appeal.

The Board also notes that the issue of service connection for a disability manifested by joint pain (to include, but not limited to, joint pains of the wrists, elbows, and shoulders), claimed as due to an undiagnosed illness, was previously remanded by the Board in August 2016 for further development.  A review of the record reveals that this issue has very recently been addressed by the AOJ in a January 2018 SSOC.  The AOJ has notified the Veteran that he has "30 days from the date of this letter to respond."  This processing remains pending.  Accordingly, the AOJ has not re-certified that issue to the Board as of this time.  The Board shall not interfere in the AOJ's proceedings and the Veteran's SSOC response period by taking jurisdiction over this issue that is currently pending the completion of processing at the AOJ.


FINDINGS OF FACT

1.  The Veteran' lumbar spine disability has not more nearly approximated limitation of forward flexion of his thoracolumbar spine to 30 degrees or less, favorable ankylosis of the thoracolumbar spine, or incapacitating episodes having a total duration of at least 4 weeks during the past 12 months.

2.  Prior to February 23, 2016, the Veteran's left lower extremity radiculopathy was wholly sensory, with no more than mild incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for increased disability rating in excess of 20 percent for degenerative spinal canal stenosis at L4-L5 with posterior disc bulge at L5-S1 have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.71a, Diagnostic Code 5242 (2017).

2.  For the appeal period prior to February 23, 2016, the criteria for a separate disability rating of 10 percent, but no higher, for left lower extremity radiculopathy have been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Laws and Analysis

The Veteran's lumbar spine disability is appropriately evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5242 for degenerative arthritis of the spine.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 40 percent evaluation is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

The Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes provides a 40 percent rating is warranted for incapacitating episodes having a total duration of least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017).  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1) (2017).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).
Ankylosis is immobility and consolidation of a joint.  See Dorland's Illustrated Medical Dictionary 94 (31st ed. 2007).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis for VA purposes.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242, General Rating Formula, Note (5).  For VA purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension and ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  Id. 

The evidence includes a June 2011 VA spine examination.  During the evaluation, the Veteran reported left leg pain and difficulty straightening his back.  He also indicated that he could only walk for a short amount of time.  Flare-ups were noted to occur 1 to 2 times per month.  During these flare-ups, the Veteran reported severe back and leg pain.  Upon range of motion testing, flexion of the thoracolumbar spine was limited to 58 degrees with pain starting at 58 degrees.  There was no additional loss of motion after repetitive use testing.  The examiner indicated that there was no ankylosis of the thoracolumbar spine.  A sensory examination indicated that the Veteran's lower extremity had decreased sensation to vibration, pinprick, and light touch in the left foot.

Private treatment records include an EMG report dated February 23, 2016.  During the evaluation, the Veteran reported back pain with right and left leg pain.  The report indicated that the Veteran had "mild" peripheral neuropathy of the bilateral lower extremities.  

In a February 2016 VA examination, the Veteran was noted to have difficulty with range of motion of the lumbar spine due to pain in the low back.  Muscle tone, muscle strength, and his gait were normal.  During the evaluation, the Veteran reported having low back pain over the lumbar area that radiated to both legs up to the knees.  Upon range of motion testing, the examiner indicated that flexion could not be tested due to pain.  The pain was noted to prevent the Veteran from moving freely and the pain was aggravated by standing and walking.  There was also evidence of pain on weight bearing.  A sensory examination was normal and the examiner indicated that the Veteran did not have radiculopathy or ankylosis.  

The Veteran was afforded another VA spine examination in December 2016.  The Veteran reported worsening back pain since his last VA examination.  Specifically, the Veteran stated that he had pain to the mid-low back with pain radiating down the back of bilateral lower extremities into the toes.  Standing or walking for long periods of time resulted in his feet going numb.  The Veteran denied constant pain, but instead, the pain was brought on with activity, such as with prolonged sitting or standing.  Pain during flare-ups was noted to be 5 out of 10, with 10 being the most severe pain.  Upon range of motion testing, flexion of the thoracolumbar spine was limited to 50 degrees with pain and caused functional loss.  There was no evidence of pain with weight bearing.  After repetitive use testing, flexion of the spine was not additionally limited.  It was specifically noted that the Veteran was experiencing a flare-up during the examination.  There was no IVDS or ankylosis of the spine noted.    

Most recently, the Veteran was afforded a VA examination in July 2017.  The Veteran reported that his pain was a 4-6 out of 10 and was intermittent.  During flare-ups, his pain would increase to about an 8 once or twice a month.  Upon range of motion testing, flexion of the thoracolumbar spine was limited to 50 degrees with pain, but did not result in functional loss.  There was no evidence of pain upon weight bearing.  After repetitive use testing, flexion was additionally limited by 5 degrees (i. e., to 45 degrees).  There was no ankylosis or IVDS of the spine.  The examiner also indicated a diagnosis of lumbar neuritis of the bilateral lower extremities, first diagnosed on February 23, 2016.  

The Board has reviewed and considered the Veteran's assertions in support of his claim, including his reports of pain, difficulty bending, and difficulty with prolonged standing and walking.  However, the objective medical evidence of record is of greater probative value as to the Veteran's level of impairment than his assertions.  Even considering his subjective complaints, applying the facts in this case to the criteria set forth above, the Board finds that a rating in excess of 20 percent for the Veteran's service-connected lumbar spine disability has not been met.  A higher evaluation of 40 percent is not warranted unless there is forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; or, with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  The Board finds a higher evaluation could not be assigned because the objective evidence of record does not support granting a 40 percent evaluation, as described above. 

While the Veteran indicated that the symptomatology associated with his service-connected disability was severe at times and that he experienced increased pain during flare-ups, the objective findings consistently show that the Veteran has been able to flex his thoracolumbar spine to more than 30 degrees.  Further, the evidence discussed above does not indicate that the Veteran has been diagnosed with IVDS or ankylosis of the thoracolumbar spine.  The Board concludes that those findings outweigh his lay assertions regarding severity.

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  
38 C.F.R. § 4.40.  A part that becomes painful on use must be regarded as seriously disabled.  Id.; see also DeLuca.  The Veteran has complained about back pain, but even considering pain, the Veteran's forward flexion is not consistently 30 degrees or less.  During the December 2016 VA examination report, range of motion testing was conducted during a flare-up, but was still well-above 30 degrees.  As such, the Board concludes that the back pain is not of such severity as to merit a rating in excess of 20 percent rating even when contemplating pain, repetitive motion, and flare-ups, as these symptoms do not cause sufficient functional limitation.

For these reasons, the Board finds that the preponderance of the evidence is against an increased rating in excess of 20 percent for the Veteran's lumbar spine disability.  As such, the benefit-of-the-doubt doctrine is inapplicable.  38 C.F.R. § 4.3.  The claim is denied.

The Board has also considered whether a separate compensable rating for neurological impairment is warranted at any time during the rating period in question.  Notably, the Veteran has already been awarded separate 10 percent ratings for mild radiculopathy of the right and left lower extremities under Diagnostic Code 8520 (incomplete paralysis of the sciatic nerve) effective February 23, 2016, the date of the EMG showing a diagnosis of "mild" peripheral neuropathy of the bilateral lower extremities.  

Diagnostic Code 8520 provides ratings for incomplete paralysis of the sciatic nerve. 38 C.F.R. § 4.124a.  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124, DC 8520.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve.  Id.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id. 

The Veteran has not disagreed with the separate ratings or the effective date assigned for radiculopathy of the lower extremities assigned during the appeal period.  Nonetheless, the Board finds that radiculopathy is part and parcel of the increased rating claim for the Veteran's lumbar spine disability.  38 C.F.R. § 4.71 , General Rating Formula, Note 1.

Upon review of all the evidence of record, lay and medical, the Board finds that a separate 10 percent rating, but no higher, is warranted for left lower extremity radiculopathy for the entire rating period on appeal prior to February 23, 2016.  During the June 2011 VA spine examination, the Veteran reported left leg pain.  A sensory examination indicated that the Veteran's lower extremity had decreased sensation to vibration, pinprick, and light touch in the left foot.  Affording the Veteran the benefit of the doubt, the Board finds that the Veteran is entitled to separate 10 percent disability rating prior to February 23, 2016, based on wholly sensory involvement.  Further, the Board finds that there was no indication of right lower extremity radiculopathy prior to February 2016.  Additionally, the Veteran's right and left lower extremity radiculopathy has not been shown to be worse than mild throughout the entire rating period on appeal. 

Further, the competent evidence does not reflect any other objective neurologic abnormalities associated with the lumbar spine disability, such bladder and bowel, as to warrant any additional separate ratings.

The Board notes that the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A disability rating in excess of 20 percent for the lumbar spine disability is denied. 

For the appeal period prior to February 23, 2016, a 10 percent rating, but no higher, for left lower extremity radiculopathy is granted.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


